Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 9/19/2022 include amendments to the claims. Claims 1-11, 13-15 are pending. Claims 1, 8-11, 13 have been amended. Claim 12 has been cancelled.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not wholly persuasive. However, a new grounds of rejection is made in view of Lee et al. (US20180105968).
Regarding applicant’s arguments that none of the references teach the necessity of releasing the tub fixing device: Lee et al. teaches in paragraph [0007] that the tub fixing device is releasable.
Regarding applicant’s arguments that the tub fixing device by Jong et al. is not designed to limit the open space by the surrounding structure because the groove 18 is formed to wind the cord: Since Lee et al. teaches that the spacer 120 is to be disposed between the washer 140 and the cabinet 10, it is readily apparent that, in the modified system, where the washer comprises a hook region that is open inwards, the open space formed by the hook region would be limited by the spacer.
Regarding applicant’s arguments that the groove 18 of Jong et al. cannot be used when the space is limited: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, since Jong et al. teaches that the hook region may be disposed to support a power cord, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a hook region may be included in the system by Lee et al. so as to be capable of supporting a power cord.
Regarding applicant’s arguments that the structure of the cut away portion of Kim is different from that of the present invention and will cause the cord to be disposed in an untidy manner: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, since Kim et al. teaches that the insertion portion for attaching a power cord should have a smooth surface so as to allow for smooth guidance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the inner side of the hook region where the power cord is attached in the modified system, may be deburred so as to allow for the smooth guidance of the power cord.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation: “a cabinet” in line 8. It is unclear whether or not this is in reference to the cabinet of line 2. For examination purposes it has been assumed that the limitation of claim 8 is in reference to the corresponding limitation of line 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 10 fail to further limit the subject matter of independent claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20180105968) in view of Jong et al. (KR20000013797U).
Regarding claims 1-3, 8-11, 15, Lee et al. teaches a washing machine with a tub fixing device (see abstract) comprising: a cabinet 10 configured to form an external appearance; a tub 20, 30 configured to be provided inside the cabinet 10 and capable of accommodating water; and a tub fixing device configured to fix the tub 20, 30 to the cabinet 10, wherein the tub fixing device comprises a bolt 100 configured to be fastened to the tub 20, 30; a washer 140 comprising a washer region; a first rubber spacer 120 (reads on claim 8) configured to be disposed between the cabinet 10 and the washer 140; and a second spacer 110 configured to be disposed between the tub 20, 30 and the cabinet 10 (thereby spacing the tub and the cabinet apart from each other, reads on claim 10) (see figures 1-2 and paragraphs [0021], [0029]-[0040]). Lee et al. does not explicitly teach that the diameter of the first spacer is greater than a diameter of the washer region. However, Lee et al. teaches in paragraphs [0033]-[0037] that the first spacer 120 may be configured so as to absorb impact, therefore, it would have been obvious to one of ordinary skill in the art that the size of the first spacer 120 may be increased so as to increase the impact absorption effect (reads on claim 9). Furthermore, it has been determined that changes in size constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Lee et al. does not explicitly teach that the washer is made of metal. However, since Lee et al. teaches that metal can provide adequate structural support and is an appropriate material of construction for washing machine parts (see paragraph [0040]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the washer may be constructed of metal so as to provide the expected structural support. Furthermore, it has been determined that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Lee et al. does not teach that the washer comprises a hook region. Jong et al. teaches a washing machine (see abstract) and that a fixing device attached to a rear portion of the cabinet may comprise a protruding "U" shaped hook region (reads on claim 2) provides a groove 18 allowing for the fixed attachment of the power cord (see figures 2-3 and pages 3-4 of the translation). Since both Lee et al. and Jong et al. teach washing machines with fixing devices on rear portions of the cabinets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the washer in the system by Lee et al. may comprise a protruding hook region so as to allow for the fixed attachment of the power cord (reads on claim 15) as shown to be known and conventional by Jong et al. (reads on claim 3). Hence, in the modified system, it is readily apparent that the spacer, being disposed between the washer and the cabinet, would limit the open space formed by the hook region.
Regarding claims 5-6, Lee et al. and Jong et al. together teach the limitations of claim 1. Lee et al. does not explicitly teach the size of the open space and hook region. However, since Jong et al. teaches in figures 2-3 and pages 3-4 of the translation that the hook region and the open space formed by the hook region is provided so as to accommodate the power cord, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the size of the hook region (reads on claim 6) and the open space may be chosen so as to optimize the fit of the power cord for the desired application. Furthermore, it has been determined that changes in size and relative dimensions constitute an obvious design choice to one of ordinary skill in the a rt absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 13, Lee et al. and Jong et al. together teach the limitations of claim 12. Lee et al. also teaches in figure 2 that the tub 20, 30 comprises a fastening hole 33, wherein the cabinet 10 has a groove 12 in a region corresponding to the fastening hole 33, and wherein the bolt 100 penetrates the groove 12 to be inserted to the fastening hole 33.
 Regarding claim 14, Lee et al. and Jong et al. together teach the limitations of claim 13. Lee et al. also teaches in figure 1 that there may be a plurality of tub fixing devices, such that there may be more than one fastening hole 33 and groove 12.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20180105968) in view of Jong et al. (KR20000013797U) as applied to claim 1 and further in view of Kim et al. (US20040118167).
Regarding claim 4, Lee et al. and Jong et al. together teach the limitations of claim 1. Lee et al. does not teach that the hook region is deburred. Kim et al. teaches a washing machine with a tub fixing device (see abstract) and that the curved insertion portion 48a where the power cord 30 is attached should have a smooth surface so as to allow for the smooth guidance of the power cord 30 (see figures 3-5 and paragraphs [0041]-[0052]). Since both Lee et al. and Kim et al. teach washing machines with tub fixing devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the inner side of the hook region, in the modified system, may be deburred so as to allow for the smooth guidance of the power cord, as shown to be known and conventional by Kim et al.
Regarding claims 7 and 9, Lee et al. and Jong et al. together teach the limitations of claim 1. Lee et al. doesn't explicitly teach the thickness of the washer. Kim et al. teaches in paragraph [0064] that the washer may be sized based on the relative sizes and positioning of the bolt 41 and power cord 30, so as to protect the bolt and maintain its screwed connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the particular thickness and diameter (reads on claim 9) of the washer in the modified system by Lee et al. may be chosen so as to optimize the protection of the bolt and the maintenance of the screwed connection, as shown to be known and conventional by Kim et al. Furthermore, it has been determined that changes in size and relative dimensions constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711